Case: 13-13184   Date Filed: 08/22/2014   Page: 1 of 12


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13184
                         Non-Argument Calendar
                       ________________________

                        Agency No. A087-504-490



STANLEY SIERRA GRANADOS,
MARGOTH MARTIZA MARTINEZ CABALLERO,
HEINER STEVEN SIERRA MARTINEZ,
BRYAN FARID SIERRA MARTINEZ,

                                                                     Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (August 22, 2014)

Before TJOFLAT, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-13184     Date Filed: 08/22/2014   Page: 2 of 12


      Stanley Sierra Granados, a native and citizen of Colombia, seeks review of

the final order of the Board of Immigration Appeals (“BIA”) affirming the

Immigration Judge’s (“IJ”) denial of asylum, withholding of removal, and

protection under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”). We deny the petition

for review in part and dismiss in part.

                                I. BACKGROUND

A. Factual Background

      Sierra Granados joined the Colombian army in 1988 and became an

intelligence officer after six years. His duties involved obtaining information about

terrorist groups in Colombia, including the Revolutionary Armed Forces of

Colombia (“FARC”). During one of his operations, Sierra Granados obtained

incriminating information about one of FARC’s financial leaders, Robinson de la

Cruz Obregon Sanguino. Although it was not part of his duties, Sierra Granados

presented a complaint to the Colombian Attorney General against Sanguino,

because he recognized this was an opportunity to inflict an ideological blow to

FARC. Sierra Granados’s complaint and testimony contributed to the capture of

Sanguino in 2004. Sanguino later was released, but Sierra Granados also testified

in 2007, and Sanguino again was incarcerated.




                                          2
                 Case: 13-13184       Date Filed: 08/22/2014        Page: 3 of 12


      In 2008, FARC began threatening Sierra Granados and ordering him not to

testify against Sanguino at trial. He received several threatening telephone calls

warning him that if he were to testify, FARC “would make attempts against [him]

or his family.” ROA at 36. In January 2009, the Colombian military also

intercepted a radio communication in which FARC revealed plans to attack Sierra

Granados. Upon learning about the radio communication, Sierra Granados

immediately withdrew from the Colombian army. Following his withdrawal, he

received a letter threatening to attack him and his family. Sierra Granados left

home with his family, went into hiding, and then moved to his wife’s parents’

home. Shortly thereafter, Sierra Granados fled to the United States with his

family. Sierra Granados, his wife, and their two sons entered the United States on

May 12, 2009, as non-immigrant visitors for pleasure with authorization to remain

until November 11, 2009.

B. Procedural Background

      In July 2009, Sierra Granados filed an application for asylum pursuant to the

Immigration and Nationality Act (“INA”) § 208(a), 8 U.S.C. § 1158(a), and

withholding of removal under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and alleged

he would be subject to persecution based on political opinion if he returned to

Colombia. 1 On July 14, 2010, the Department of Homeland Security (“DHS”)


      1
          Sierra Granados, the lead petitioner, filed an asylum application that included as
                                                  3
               Case: 13-13184       Date Filed: 08/22/2014      Page: 4 of 12


issued Notices to Appear to Sierra Granados and his family and charged them as

removable under INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), as non-

immigrants, who had remained in the United States for a longer time than

permitted.

       At a master calendar hearing, Sierra Granados conceded removability and

expressed his intent to pursue his July 2009 application for asylum and

withholding of removal. The IJ conducted a merits hearing on the asylum claim,

and Sierra Granados testified to the facts described above. He argued he had a

well-founded fear FARC would persecute him based on (1) imputed political

opinion, and (2) membership in a particular social group. Sierra Granados argued

FARC had imputed an anti-FARC political opinion to him, when he chose to file a

complaint against Sanguino. Sierra Granados also asserted he feared persecution

based on his membership in a particular social group of former members of the

military, who had testified as civilians in the successful investigation and

prosecution of illegal armed groups. Sierra Granados conceded FARC’s threats

did not rise to the level of past persecution.

       The IJ denied Sierra Granados’s application for asylum, withholding of

removal, and CAT relief. The IJ found Sierra Granados’s testimony credible but


derivative beneficiaries his wife, Margoth Martiza Martinez Caballero, and their two sons,
Heiner Steven Sierra Martinez and Bryan Farid Sierra Martinez. References in this opinion to
Sierra Granados’s claims or arguments encompass his family’s synonymous claims and
arguments.
                                              4
              Case: 13-13184     Date Filed: 08/22/2014    Page: 5 of 12


noted Sierra Granados’s application would be denied. The IJ found the threatening

telephone calls, letter, and radio communication, separately or cumulatively, were

not past persecution; therefore, Sierra Granados did not have a well-founded fear

of persecution because of any protected basis. Since there was no showing FARC

was aware of Sierra Granados’s political opinion or that Sierra Granados had ever

expressed a political opinion, the IJ concluded there was no evidence Sierra

Granados had been or would be persecuted, because of his political opinion.

      The IJ further found Sierra Granados had not been persecuted for his

membership in a particular social group, since protected social groups did not

include former police or military officers who were singled out for their roles in

disrupting particular criminal activity. The IJ recognized individuals, who engaged

in risks similar to those of the police or the military, regardless of motive, did not

receive protection as a particular social group. The IJ also determined Sierra

Granados’s fear of persecution was not objectively reasonable. Because Sierra

Granados had not met his burden for asylum, the IJ concluded he necessarily failed

to meet the higher burden for withholding of removal. Additionally, Sierra

Granados had not presented any evidence to support relief under CAT. The IJ

denied Sierra Granados’s application and ordered removal to Colombia on the

charge contained in the Notice to Appear.




                                           5
              Case: 13-13184    Date Filed: 08/22/2014    Page: 6 of 12


      Sierra Granados appealed to the BIA, which dismissed his appeal. It held

Sierra Granados had failed to meet his burden of proof for asylum, because he had

(1) conceded before the IJ that he had not suffered past persecution, and (2) failed

to demonstrate a nexus between his fear of persecution and an actual or imputed

protected ground. The BIA determined no evidence demonstrated FARC was

aware of Sierra Granados’s political motivation or political opinion. FARC had

threatened Sierra Granados in retaliation for his refusal to comply with their

warnings and for testifying against a leader of the group. The BIA acknowledged

Sierra Granados voluntarily had decided to file a complaint against Sanguino as a

civilian based on knowledge that he had obtained as an army intelligence officer.

It held, however, Sierra Granados essentially had acted as a noncriminal informant

for the government, and noncriminal informants are not a particular social group

under the INA. The BIA affirmed the IJ’s determination that Sierra Granados had

failed to establish his fear was objectively reasonable, because FARC had not

harmed or threatened Sierra Granados’s parents, who remained in Colombia, nor

had it damaged or harmed Sierra Granados’s home, while he had been in the

United States.

      On appeal, Sierra Granados challenges the BIA’s determination that he was

not entitled to asylum based on a well-founded fear of future persecution, because




                                          6
               Case: 13-13184        Date Filed: 08/22/2014      Page: 7 of 12


of an imputed political opinion or membership in a particular social group.2 For

the first time, he also argues the threats he received from FARC amount to past

persecution.

                                    II. DISCUSSION

       When the BIA issues a decision, our review is limited to that decision,

unless the BIA expressly adopts the IJ’s decision. Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). When the BIA adopts the IJ’s reasoning, we review

the decisions of both the IJ and the BIA. Id. Because the BIA agreed with the IJ’s

findings, and made additional observations, we review both decisions. See id.

        We review the BIA and IJ’s legal determinations de novo and their factual

determinations under the substantial-evidence test. Kazemzadeh v. U.S. Att’y Gen.,

577 F.3d 1341, 1350 (11th Cir. 2009). We lack jurisdiction to consider a claim

raised in a petition for review, unless the petitioner has exhausted that claim before

the BIA. 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d

1247, 1250 (11th Cir. 2006) (per curiam).

       The Attorney General or Secretary of DHS has discretion to grant asylum if

an alien meets the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C.

§ 1158(b)(1). A “refugee” is:

       2
         Because Sierra Granados does not challenge the denial of his applications for
withholding of removal and CAT relief, he has abandoned those issues. See Imelda v. U.S. Att’y
Gen., 611 F.3d 724, 727 (11th Cir. 2010) (recognizing a petitioner abandons claims not raised in
his appellate brief).
                                               7
              Case: 13-13184     Date Filed: 08/22/2014    Page: 8 of 12


      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion . . . .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. 8 C.F.R. § 208.13(a); Najjar, 257

F.3d at 1284. To show eligibility with specific and credible evidence, an alien

must establish (1) past persecution because of a statutorily listed factor, or (2) a

well-founded fear that the statutorily listed factor will cause future persecution.

8 C.F.R. § 208.13(a), (b).

A. Past Persecution

      Sierra Granados argues FARC’s verbal and written threats constituted past

persecution. Sierra Granados conceded before the IJ that he had not suffered past

persecution, and he did not provide any argument regarding past persecution in his

appeal to the BIA. Because Sierra Granados failed to exhaust his claim of past

persecution before the BIA, we lack jurisdiction for this claim and dismiss that part

of the petition. INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga, 463

F.3d at 1250-51 (recognizing we lack jurisdiction to consider a claim raised in a

petition for review unless the petitioner has exhausted that claim before the BIA).



                                           8
              Case: 13-13184     Date Filed: 08/22/2014    Page: 9 of 12


B. Well-Founded Fear of Future Persecution

      Sierra Granados argues he has a well-founded fear of persecution because of

imputed political opinion and membership in a particular group. A well-founded

fear of future persecution must be both subjectively genuine and objectively

reasonable. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006) (per

curiam). To establish eligibility for asylum based on a petitioner’s fear of future

persecution for a political opinion, a petitioner must prove “he has a well-founded

fear that his political opinion will cause him to be persecuted.” Carrizo v. U.S.

Att’y Gen., 652 F.3d 1326, 1331 (11th Cir. 2011) (per curiam) (citation and

internal quotation marks omitted). Refugee status can be shown by an imputed

political opinion, whether correctly or incorrectly attributed to the petitioner. Id.

      The BIA has held a “particular social group” refers to persons who “share a

common, immutable characteristic . . . such as sex, color, or kinship ties, or in

some circumstances . . . a shared past experience such as former military

leadership or land ownership.” Matter of Acosta, 19 I. & N. Dec. 211, 233-34

(BIA 1985), overruled on other grounds by Matter of Mogharrabi, 19 I. & N. Dec.

439 (BIA 1987); see also Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190,

1196-97 (11th Cir. 2006) (holding BIA’s definition reasonable). Furthermore, the

group must have sufficient “social visibility” and should not be defined so broadly




                                           9
               Case: 13-13184   Date Filed: 08/22/2014   Page: 10 of 12


that it becomes “a catch-all for all groups who might claim persecution.”

Castillo-Arias, 446 F.3d at 1194, 1197.

      Sierra Granados claims a well-founded fear of persecution based on imputed

political opinion, but substantial evidence supports the IJ and the BIA’s

determination that FARC has not imputed a political opinion to him. The record

indicates FARC actually threatened Sierra Granados in retaliation for his role in

the capture of Sanguino and to prevent him from testifying against Sanguino in the

future, not because FARC attributed any political beliefs to him. Sierra Granados

has failed to demonstrate he has a well-founded fear that an imputed political

opinion will cause him to be persecuted. Carrizo, 652 F.3d at 1331 (recognizing a

petitioner has the burden to prove an imputed political opinion will cause him to be

persecuted).

      Sierra Granados argues he belongs to a particular social group consisting of

former military members who have testified as civilians in the successful

investigation and prosecution of illegal armed groups. Former military members,

who have testified as civilians against FARC undeniably share immutable

characteristics, in that their prior testimony and status as former military members

are historical facts that cannot be undone. See Acosta, 19 I. & N. Dec. at 233-34.

There is no evidence in the record that the proposed social group is highly visible

and recognizable by Colombian society, and Sierra Granados testified that criminal


                                          10
             Case: 13-13184     Date Filed: 08/22/2014    Page: 11 of 12


proceedings before the Attorney General are private. Castillo-Arias, 446 F.3d at

1196-98 (recognizing those who stay anonymous are not visible enough to be

considered a “particular social group”).

      By testifying against a FARC leader in a civilian role, Sierra Granados

essentially acted as a noncriminal informant for the government. The underlying

purpose of his testimony was to have a warrant issued for Sanguino’s arrest based

on Sanguino’s criminal conduct. Following our reasoning in Castillo-Arias,

noncriminal informants against FARC do not constitute a particular social group

under the INA. In Castillo-Arias, we held noncriminal informants working against

the Cali drug cartel did not warrant an exception to the general rule that those, who

engage in risks similar to those of the police or military, do not receive protection

as a particular social group. 446 F.3d at 1198. We also determined such

noncriminal informants did not constitute a particular social group, because there

was no evidence the drug cartel would treat informants differently from any other

person the cartel perceived to have interfered with its activities. Id. Noting that

“virtually the entire population of Colombia is a potential subject of persecution by

the cartel,” we concluded the risk of persecution alone does not create a particular

social group within the meaning of the INA. Id.

      There is no evidence in this case FARC treats or would treat former military

members who had testified as civilians against FARC differently from any other


                                           11
             Case: 13-13184    Date Filed: 08/22/2014   Page: 12 of 12


person FARC perceived to have disrupted its activities. Like the Cali drug cartel,

the entire population of Colombia is a potential subject of persecution by FARC.

This is evidenced by FARC’s subornation and intimidation of judges, prosecutors,

and witnesses; recruitment of child soldiers; violence against women; and attacks

against teachers and trade unionists. The BIA did not err in concluding Sierra

Granados had not established a well-founded fear of persecution based on his

membership in a particular social group.

      Substantial evidence supports the BIA’s finding that Sierra Granados’s fear

of persecution is not objectively reasonable. See Ruiz, 440 F.3d at 1257. FARC

did not harm Sierra Granados or his family, when he lived in Colombia, and no

evidence shows FARC is still looking for Sierra Granados or it has made additional

threats on his life. Although Sierra Granados’s parents remain in Bogota, FARC

has not contacted, threatened, or harmed them. Moreover, FARC has taken no

action against Sierra Granados’s home in Bogota. Because Sierra Granados has

not met his burden of proof for asylum, we deny his petition for review.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           12